Por cuanto, se ha solicitado la desestimación de este recurso por abandono;
Por cuanto, de los autos que tenemos ante nos aparece que la sentencia de la Corte de Distrito de Mayagüez se dictó con fecha 24 de enero de 1936, habiéndose radicado el escrito de apelación en esa misma fecha-, sin que posteriormente se presentare en la corte inferior moción o documento alguno;
*982Poe cuanto, el legajo de sentencia se encuentra radicado en este Tribunal desde el 20 de mayo de 1937, habiendo el apelante obtenido una prórroga para radicar su alegato, la cual venció el 23 de junio de 1937, sin que hasta la fecha se haya radicado dicho alegato ni so-licitado nueva prórroga;
Por cuanto, se ha radicado en este Tribunal una copia de la-transcripción de evidencia certificada por el taquígrafo de la corte inferior, así como también una copia certificada de las instrucciones al jurado, aclarando el apelante en su contestación a la moción de desestimación que dichos documentos están pendientes de aprobación por la Corte de Distrito de Mayagüez ■
Por Cuanto, no comprendemos cómo dicha corte puede aprobar los referidos documentos sin haber mediado previamente moción al-guna eligiendo la transcripción de evidencia como vía de perfeccionar la apelación;
Por cuaNto, tampoco se nos ha pedido la concesión de un nuevo término para hacer dicha elección; y
Por Cuanto, la contestación a la moción de desestimación no ex-plica en forma alguna los actos de abandono arriba expuestos;
Por tanto, se desestima el recurso por falta de gestión.
El Juez Asociado Sr. Córdova Dávila no intervino.